Citation Nr: 1737768	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected sciatic neuropathy of the right lower extremity with particular involvement of the peroneal nerve and involvement of the posterior tibial nerve (right leg neuropathy).

2.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in July 2013, where the issues were remanded for additional development.  They have since returned to the Board for appellate review.

The Board notes that the RO denied the Veteran's claim for a total disability rating due to individual unemployability (TDIU) in a January 2017 rating decision.  The Veteran perfected a timely appeal of the TDIU denial in July 2017, in which he requested a Board hearing before a Veterans Law Judge.  As the hearing request for that issue is still pending it is not ready for Board review and will instead be addressed at a later date after the Veteran has had his requested hearing.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right leg neuropathy has been manifested by complete paralysis of the external popliteal nerve.  The probative evidence of record is against a finding that the Veterans' right leg neuropathy has more nearly approximated severe incomplete or complete paralysis of the sciatic nerve.   

2.  For the entire period on appeal, the Veteran's PTSD has been manifested by depressed mood, anxiety, chronic sleep impairment, and suspiciousness, which were, at most, productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The probative evidence of record is against a finding that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for right leg neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

2.  The criteria for special monthly compensation for loss of use of one foot have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2016).  

3.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings, Generally

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Right Leg Neuropathy

The Veteran has been service connected for his right leg neuropathy since July 1963, and he asserts that the disability is worse than the rating currently assigned.  

The Veteran's right leg neuropathy is currently evaluated as 40 percent disabling under Diagnostic Code 8521 for complete paralysis of the popliteal nerve (common peroneal).  38 C.F.R. § 4.124a.  Under Diagnostic Code 8521, disability evaluations of 10, 20 and 30 percent are assignable for incomplete paralysis of the external popliteal nerve, which is mild, moderate, or severe, respectively.  Id.  A schedular maximum evaluation of 40 percent disabling is warranted for complete paralysis of the external popliteal nerve, as manifested by foot drop and slight drop of first phalanges of all toes, inability to dorsiflex the foot, extension of proximal phalanges of toes lost, abduction of foot lost and adduction weakened, and anesthesia covering the entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Veteran was first afforded a VA examination in connection to his increased rating claim for right leg neuropathy in June 2007.  There, the Veteran reported sensations of tingling and numbness, loss of sensation, and pain at night, particularly in his right foot; as well as abnormal sensation, weakness, and an inability to move the right foot due to peroneal paralysis.  The Veteran further reported a constant aching pain in the right foot that lasts all day along the inner sole, and functional impairment manifested dragging and then catching the right foot while walking due to foot drop.  As to the remainder of the Veteran's lower right extremity, the Veteran reported constant painful leg cramps relieved by medication.  Upon examination, flexion and extension of the right knee were both normal and no ankylosis was noted.  Right ankle range of motion testing revealed plantar flexion at zero degrees and dorsiflexion at 20 degrees.  Peripheral nerve examination showed decreased pain, vibration, and cutaneous sensation with foot drop due to the damaged right peroneal nerve.  Right knee and ankle reflexes were zero.  The examiner diagnosed peroneal nerve palsy with loss of sensation of the right peroneal nerve and partial loss of sensation of the right posterior tibial nerve.   

The Veteran was afforded another VA examination in June 2009.  He reported constant tingling, numbness, abnormal sensation, pain, weakness and paralysis of the right leg.  The Veteran also reported cramps, spasms, and a crawling feeling in his right foot, with hyposensitivity and a hot feeling on the inside sole of the foot.  Treatment was foot inserts as well as a foot brace for the dropped foot.  As to functional impairment, the Veteran stated that he would fall and trip due to his foot drop, would tire easily, could not carry loads, and suffered sleep disturbances due to sharp pains at night.  Upon examination of the lower extremities, motor function was abnormal as the Veteran could not lift his right foot due to dropped foot, and sensory function was abnormal with findings of no sensation over the right lateral and medial foot extending to the mid foot, with areas of hypersensitivity above and below the area of absent sensation.  Knee jerk was absent and ankle jerk was hypoactive.  Peripheral nerve examination revealed paralysis of the peroneal right and right posterior tibial nerves, with motor dysfunction manifested by peroneal foot drop and sensory dysfunction manifested by loss of sensation of the medial and lateral aspects of the foot to the toes.  The examiner noted that the Veteran's diagnosed sciatic neuropathy of the right leg, with particular involvement of the right peroneal nerve and complete and incomplete involvement of the right posterior tibial nerve, had progressed to include hypersensitivity of the right foot to all motion and touch.  The examiner further noted that the effect of the Veteran's disability on his daily activity was that he could not shop, carry loads, do household chores, or walk without a special shoe and brace.   

Upon Board remand, and additional VA exam was provided in October 2016.  The Veteran reported hypersensitivity of the sole of his right foot and a feeling as if there were "worms crawling around."  He noted mild pain, numbness, and paresthesias and/or dysesthesias of the right lower extremity.  Upon examination, the Veteran was observed with a very slight antalgic gait due to right foot discomfort.  Muscle strength testing showed active movement against some resistance with right knee extension, and palpable or visible muscle contraction, but no joint movement, with right ankle dorsiflexion and plantar flexion.  Atrophy was noted in the right lower leg.  Reflexes in the right knee and ankle were hypoactive.  Sensation was decreased in the lower right leg/ankle and absent in the right foot/toes.  Trophic changes in the right leg were manifested by smooth, shiny skin.   

With regard to nerve involvement of the right lower extremity, the VA examiner opined that the Veteran had mild incomplete paralysis of the sciatic, musculocutaneous, anterior tibial and anterior crural nerves; moderate incomplete paralysis of the internal popliteal and posterior tibial nerves; and severe incomplete paralysis of the external popliteal nerve.  All other nerves of the lower right extremity were normal.  The examiner noted that the Veteran's peripheral nerve condition did not result in such diminished function that amputation with prosthesis would equally serve him.  No EMG study had been performed, and there were no other significant diagnostic test findings or results.  The examiner opined that the Veteran had hypersensitivity of the sole of the right foot with absent sensation from the medial and lateral aspects of the foot to the toes, with right foot drop and the ability to only slightly dorsiflex his right foot, which all impacted his ability to work by rendering him unable to stand for long periods of time. 

VA treatment records throughout the period on appeal are not in significant conflict with the VA examinations.  The Veteran has consistently reported right foot pain of varying degrees of severity, and that his orthotics have helped with the pain as well as his ambulation.      

Based on the foregoing, the Board finds that a higher disability rating is not warranted.  Under Diagnostic Code 8521, the Veteran has reached a maximum disability rating of 40 percent.  38 C.F.R. § 4.124a.  However, to warrant a higher disability rating in the Veteran's favor, a disability rating of 60 percent may be granted under Diagnostic Code 8520 if there is an incomplete paralysis of the sciatic nerve to a severe degree, combined with marked muscular atrophy.  Id.  Here, the October 2016 VA examination does indeed show incomplete paralysis of the sciatic nerve in the right leg.  However, the right leg only demonstrated incomplete paralysis at a mild level of severity.  In the absence of severe incomplete paralysis, a disability rating of 60 percent is therefore not warranted.  Id. 

In addition, the Board recognizes that the Veteran's right lower extremity neuropathy has been found to affect multiple additional nerves in mild to moderate degrees of severity.  However, separate ratings under each of these diagnostic codes (Diagnostic Codes 8522, 8523, 8524, 8525, and 8526) would entail compensating the Veteran twice for the same symptoms (i.e., motor-sensory and reflex deficits of the right lower extremity).  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Accordingly, separate ratings under Diagnostic Codes 8522, 8523, 8524, 8525, and 8526 are not appropriate here. 

The Board acknowledges the Veteran's lay statements regarding the severity of his disability during the period on appeal, and recognizes that lay persons are competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the lay observations must be evaluated in light of the rating schedule described above, and the Board gives more weight to the clinical findings rendered by medical professionals, as set forth in the examination reports and treatment records, than to the lay statements.  Notably, the Veteran's subjective reports were taken into account when the medical professionals made their findings regarding the presence and severity of symptoms.  

In sum, the Board finds that the collective disability picture presented by the Veteran's neuropathy shows no more than a 40 percent disability rating for the right lower extremity.  As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1) as raised by the Veteran through his representative, which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the medical evidence fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The Veteran's right leg neuropathy has clearly resulted in symptoms of pain, foot drop, paresthesias and/or dysesthesias, and numbness.  However, the rating criteria contemplate all symptoms noted by the Veteran and shown in the medical records.  Notably, Diagnostic Code 8521 includes symptoms up to and including complete paralysis of nerves, which encompasses the Veteran's complaints.  Therefore, a referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b).

Special Monthly Compensation

Special monthly compensation is payable for loss of use of one foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2)(i).  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  Id.  One example of this is complete paralysis of the external popliteal nerve (common peroneal) and subsequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(i)(b).  

In this case, the Veteran is assigned a rating for complete paralysis of the external popliteal nerve, three VA examiners noted that he has right drop foot, and the most recent examiner explicitly found trophic changes.  Given the above, special monthly compensation is warranted in this case.   



PTSD

The Veteran is in receipt of a 30 percent disability rating for PTSD for the entire period on appeal, and he asserts that the disability is worse than the rating currently assigned.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

 A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for a veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

VA treatment records note a February 2007 positive PTSD screening.  A subsequent February 2008 psychotherapy screening by a VA social worker noted the Veteran reporting difficulty sleeping, periods of low motivation, anxiety, restlessness, and tension.  The social worker's impression was chronic depression, and the Veteran was referred to individual psychotherapy.  The Veteran reported to a psychotherapy session the following month, where he stated that his depression was "pretty much under control" and denied any need for psychotherapy.  He also noted that his prescribed medication was working well, with no homicidal or suicidal ideation, adequate/good motivation, and good socialization through his Alcoholics Anonymous (AA) family and weekly volunteer work.

The Veteran was first afforded a VA examination for his claim in August 2008.  The Veteran reported that his military career was interrupted by a carbon monoxide accident in December 1961.  During the many months of treatment following his accident, the Veteran recalled feelings helplessness and worry about his physical integrity, and that he continued to have disturbing recollections about his experiences.  He did not report recurrent dreams related to his many months in military hospitals, nor did he report physiological reactivity that symbolized any aspects of his experiences at those facilities, although he did report hypervigilance about medical care.  He also reported having taken on an isolated lifestyle, with no long lasting relationships with women, and that his experiences left him prone to irritability and outbursts of anger.  Upon examination, the examiner noted the Veteran as oriented to time, place, and person.  His hygiene, behavior, communication, speech, and mental concentration were all satisfactory.  The Veteran denied delusions, hallucinations, and suicidal/homicidal ideation.   The examiner diagnosed mild PTSD, as well as alcohol dependence in remission.  A Global Assessment of Functioning (GAF) score of 60 was assigned.  The examiner opined that the Veteran was able to engage in gainful employment, as his disturbances of motivation and mood were not severe enough to interfere with his social and occupational functioning, explaining that the Veteran was able to function fairly well in structured situations (such as his 26 years employed in a General Motors plant) and that he was also successful in maintaining his sobriety for 18 years.      

A VA psychotherapy treatment record in September 2015 notes the Veteran reporting nightly sleep disturbances and nightmares.  However, the psychologist noted the Veteran as in good spirits and reporting that he was "enjoying life."  He denied hallucinations as well as suicidal or homicidal ideation.  A subsequent VA treatment record later that same month noted the Veteran was a no-show for an additional psychotherapy appointment.  When contacted, the Veteran indicated that he was no longer interested in psychotherapy.  VA treatment records in subsequent years indicate the Veteran's PTSD and depression was well compensated with medication, with multiple negative depression and PTSD screens through 2015. 

Upon Board remand, an additional VA examination was provided in September 2016.  The Veteran reported continued sleep disturbances, anxiety, depression, and avoidance of receiving VA treatment at VA hospitals.  Upon examination, the VA examiner noted the Veteran was casually dressed and appropriately groomed, was pleasant and cooperative, maintained good eye contact, and that his affect was appropriate.  The examiner also noted that the Veteran had no psychomotor abnormalities, his speech was normal in volume, rate, and tone, his thought processes were linear and goal-oriented, and his attention, concentration, memory, insight, and judgment were all normal.  There was no evidence of psychosis and he denied suicidal or homicidal ideation.  The examiner found the Veteran's PTSD symptoms were to be within a similar range of frequency and severity to the previous VA examination, manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss.  He opined that the Veteran's symptoms were productive of social and occupational impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks. 

Based on the foregoing, the Board finds that the Veteran's PTSD during the course of the appeal has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and suspiciousness.  Specifically, the VA examination reports show that the Veteran complained of depressed mood, anxiety, suspiciousness of medical treatment at VA facilities, and nightmares, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9411 that is currently assigned.  See 38 C.F.R. § 4.130.  

The evidence of record is against the assertion that the Veteran's condition has more nearly approximated occupational and social impairment with reduced reliability and productivity, and does not suggest symptoms such as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  VA examinations and treatment records dated throughout the course of the appeal show that the Veteran, at all times, has been alert and cooperative, appropriately dressed and groomed, and oriented to time, place and person.  While he has reported an inability to maintain effective relationships with women, he maintains effective social relationships in other areas, specifically with his AA family and volunteer work.   

In addition, VA treatment records during the period on appeal show that the Veteran's condition seemed to improve, or was stable at the very least.  The Veteran has continuously responded well to medication, and reported being in better spirits at times.  While the Board acknowledges that a GAF score of 60 was assigned in August 2008, this score represents moderate symptoms (e.g., flat affect and circumstantial speech, with occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  The Veteran's current 30 percent schedular rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Thus, as the previously assigned GAF score falls into a band that can reflect moderate impairment in areas such as work or school, family relations, and thinking or mood, the assigned GAF score is not in significant conflict with the assigned 30 percent disability rating.  See 38 C.F.R. §§ 4.125, 4.126, 4.130; see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  

The Board acknowledges the Veteran's lay assertions regarding the severity of his disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the evidence of record is against the assertion that the Veteran's condition has more nearly approximated occupational and social impairment with reduced reliability and productivity even when considering his report of symptoms.  Importantly, the 2016 examiner determined that, overall, the Veteran's mental health disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Such a level of impairment is commensurate with a 30 percent disability rating.  38 C.F.R. § 4.130.  

Thus, as the evidence demonstrates that the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity (as required for a 50 percent rating under Diagnostic Code 9411) during any part of the rating period, a disability rating in excess of 30 percent for the service-connected PTSD is not warranted.  See 38 C.F.R. §§ 4.3, 4.7, 4.130.
The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's PTSD under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's disability has been manifested by symptoms of depressed mood, anxiety, sleep impairment, and suspiciousness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected right leg neuropathy is denied.

Entitlement to special monthly compensation for loss of use of one foot is granted.  

Entitlement to a disability rating in excess of 30 percent for service-connected PTSD is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


